United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 97-1860
                                     ___________

Melvin Leroy Tyler,                     *
                                        *
            Appellant,                  *
                                        *
      v.                                * Appeal from the United States
                                        * District Court for the
John Ashcroft; Dick Moore;              * Eastern District of Missouri.
James Purkett; Robert J. Krehbiel;      *
Mel Carnahan; Dora Schriro;             *      [UNPUBLISHED]
Pedro Cayabyab,                         *
                                        *
            Appellees.                  *
                                   ___________

                           Submitted: August 13, 1999
                               Filed: August 18, 1999
                                   ___________

Before BEAM, LOKEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                           ___________

PER CURIAM.

        Melvin Leroy Tyler appeals from numerous district court orders dismissing
parties and claims, and from the judgment entered against him by the district court1
after a bench trial on his retaliation-related 42 U.S.C. § 1983 claims. Appellant argues
the entire United States Court of Appeals for the Eighth Circuit should disqualify itself


      1
        The Honorable E. Richard Webber, United States District Judge for the Eastern
District of Missouri.
because it has demonstrated bias and prejudice against him; he has also filed a motion
with this court asking that it recuse itself. Under 28 U.S.C. § 455(a), a federal judge
should disqualify himself or herself “in any proceeding in which his [or her] impartiality
might reasonably be questioned.” Appellant cites to numerous cases in which this court
has ruled against him; however, he otherwise does not provide a reason compelling this
entire court to recuse itself from hearing this appeal, nor does he explain why a
reasonable observer would question this court’s impartiality. Thus, we reject his
request. See In re Kansas Pub. Employees Retirement Sys., 85 F.3d 1353, 1358 (8th
Cir. 1996) (describing standard for recusal under § 455); Hale v. Firestone Tire &
Rubber Co., 756 F.2d 1322, 1329 (8th Cir. 1985). After careful review of the record
and the parties’ submissions on appeal, we believe that appellant’s other arguments are
also without merit and that a full opinion would serve no precedential value. See 8th
Cir. R. 47B. Appellant’s pending motions are denied.

      Accordingly, the judgment is affirmed.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                           -2-